internal_revenue_service department of the treasury washington dc index no number release date telephone number contact person cc dom p si plr-118886-97 in reference to date date re legend decedent estate date date date a b this is in response to your letter dated date and prior correspondence on behalf of the decedent’s estate requesting an extension of time under sec_301_9100-1t of the temporary procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to sever a_trust under sec_26_2654-1 of the generation-skipping_transfer_tax gsst regulations decedent died on date survived by his spouse and three adult children article iv of decedent's will established three separate trusts for the benefit of his three children and their descendants each trust provides that the trustees are to pay the income at least annually to each child if living or if not living to his or her surviving descendants per stirpes if a child dies with no mr byron m eiseman descendants surviving his or her trust shall terminate and the assets shall be divided equally between the trusts of the other two children the trusts are to terminate years after the death of the last to die of the decedent’s spouse and the decedent’s descendants who were living at the time of his death at termination the assets of the trusts are to be distributed to the income beneficiaries in the same ratio or percentage as each is then receiving income article v of decedent’s will devised the residue of his estate to a_trust for the benefit of his surviving_spouse the trustees are to pay all of the net_income of the trust not less frequently than quarter annually to the surviving_spouse and to pay to her or apply for her benefit such sums from the principal of the trust as they in their sole discretion deem advisable for certain purposes additionally the trustees are required to pay to the surviving_spouse the greater of dollar_figure or percent of the principal and accumulated income of the trust valued annually upon the death of the surviving_spouse the assets of the trust are to be distributed in equal shares to the three trusts for the benefit of decedent’s children and their descendants decedent’s surviving_spouse as executrix employed decedent’s accountant a cpa to prepare the estate_tax_return the estate was granted an extension of time to file the return until date and the return was filed on date each of the three trusts for the children was valued at dollar_figurea the qtip_election was made with respect to the trust for decedent’s surviving_spouse which was valued at dollar_figureb the preparer failed to inform the executrix of the need to file a schedule r therefore the reverse_qtip_election was not made and no allocation was made of decedent’s generation-skipping_transfer_tax gsst exemption on the estate_tax_return the estate_tax_return did not evidence any intent to divide the qtip_trust into an exempt trust and a nonexempt trust for gsst purposes after the estate_tax_return was filed the executrix sought the advice of an attorney for estate_planning purposes the attorney advised the executrix that a reverse_qtip_election should have been made on a schedule r sec_2601 imposes a tax on every generation-skipping_transfer gst made after date sec_2631 provides a gst_exemption of dollar_figure which may be allocated by the individual or the individual’s estate to any property of which the individual is the transferor sec_2632 provides that any allocation by an individual of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 provides that any portion of an individual’s gst_exemption that has not been allocated by the individual or the mr byron m eiseman individual’s estate will be allocated automatically at the individual’s death first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual's death under sec_26_2632-1 of the gst regulations no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of a generation-skipping_transfer with respect to the trust under sec_2056 the full value of the property for which a qualified_terminable_interest_property qtip_election is made is treated as passing to the surviving_spouse therefore when the surviving_spouse transfers her interest during her life or at her death she will be subject_to the gift_tax or the estate_tax in general the transferor with respect to any gst is the individual last subject_to the gift or estate_tax by reason of a transfer of the property sec_2652 provides that with respect to a qtip_trust for which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of the gst provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 of the regulations provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies however under sec_26_2654-1 the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of the gst tax if-- i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust mr byron m eiseman b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either-- the new trusts are severed on a fractional basis or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1t f of the temporary procedure and administration regulations provides that the commissioner of internal revenue may in the commissioner's discretion grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1t through 9100-3t provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1t d sec_301_9100-2t provides automatic extensions of time for making certain elections sec_301_9100-3t provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2t requests for relief under sec_301_9100-3t will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3t a based on the facts submitted and representations made in this case we conclude that the requirements of sec_301_9100-1t and sec_301_9100-3t have been met accordingly an extension of time for making the reverse_qtip_election is granted until days after the date of this letter and an extension of time for commencing a judicial proceeding to sever the trust is granted until days after the date of this letter mr byron m eiseman generally the extension of time for making the reverse_qtip_election under sec_2652 does not extend the time for making the allocation of any remaining gst_exemption in the instant case the executrix did not make any allocation of decedent's gst_exemption on the estate_tax_return as filed accordingly in view of the reverse_qtip_election under sec_2652 the decedent's exemption remaining at the time of his death is automatically allocated to the children's trusts and the balance of the exemption will be allocated to the reverse qtip_trust in accordance with the rules of sec_2632 except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code a copy of this letter should be forwarded to the district_office where the decedent's_estate tax_return was filed a copy is enclosed for that purpose this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
